Organic production and labelling of organic products (debate)
The next item is the report by Marie-Hélène Aubert, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on organic production and labelling of organic products - C6-0032/2006 -
Member of the Commission. Mr President, I welcome this opportunity to discuss our proposal for a new Council regulation for organic production. I want to start by thanking the rapporteur, Mrs Aubert, and the members of the Committee on Agriculture and Rural Development for their efforts. The thorough work that they have been doing is a very valuable contribution to our discussions.
With 160 000 organic farms and more than 6 million hectares of land in the European Union, the turnover of organic products is estimated to have a value of between 13 and 14 billion euros. This tendency is on the increase, so it is indeed a very important sector. There is no doubt in my mind that this expanding sector has an essential role to play. It addresses a range of expectations on the part of the public and of consumers; expectations about food quality, care for the environment, animal welfare and opportunities for developing the countryside.
It is also a sector with plenty of optimism and confidence about what the future has to bring, as I was able to see clearly during my recent visit to the BioFach in Nuremberg. But in order to develop and reach its full potential, the sector needs an appropriate regulatory framework, and this is actually what we are trying to achieve with our new regulation. It is therefore a very important legislative proposal, and I am pleased with the progress that we were able to make through our deliberations last year.
In 2006 very intensive discussions were held on our proposal in the Council and in Parliament. As a result, some elements from the original proposal that proved to be very sensitive ones have now totally disappeared. This includes a prohibition on higher claims, the mutual recognition of private standards by inspection bodies, and the EU organic indication.
Parliament has also proposed a range of amendments in order to improve the wording of the objectives and principles of organic farming, on the indication of the origin of the products, on the explicit right to use national and private logos, on embedding of the control system in the official food and feed controls, and the reinforced guarantees on imports. These are amendments that improve the original proposal and I am therefore happy to take them on board.
We have also managed to improve the emphasis of the regulation on soil fertility, soil life and soil management practices. The question of GMO and organic farming has generated a lot of debate. I have noted Parliament's wish that operators provide proof that they have taken all the necessary steps to avoid adventitious or technically unavoidable presence of GMOs, and I could not agree more with that. So although these amendments present a reiteration of an existing requirement, I have decided to accept them because of the huge sensitivity of this issue.
But let me also be completely clear: the threshold for adventitious presence of GMOs is not, as some suggest, a de facto threshold for GMO tolerance. GMOs and their derivatives remain strictly banned for use in organic production.
Although the Commission and Parliament agree on the fundamental aspects of the new regulation, there are certain issues where we have not managed to see eye to eye, and I would like to touch briefly on some of these.
Parliament is asking for more details, and it is clear that a lot of the detailed rules as we know them in the current regulation have been removed. But let us not forget that one of the main purposes of this proposal was to set out the basic rules more clearly and more logically. This, however, does not mean that the detailed rules that form the unique fabric of organic standards should disappear altogether. Certainly not. But I believe that they are better placed in the implementing rules, and the content of these detailed rules will, as I confirmed to you earlier on, be very similar to the detailed rules that we have in the current regulation.
On our wish to extend the scope to cover mass caterers, cosmetics, textiles and preserved fish, I would like to point out that we cannot take all steps in one go. We are substantially extending the scope now to wine and to aquaculture. The other sectors are still at a very early stage of the development, and I think that harmonising them could hamper their development. The current text actually provides for the possibility of looking at the issue again in 2011.
Linked to this, I have also noticed that you would like to see a double legal basis for this proposal. It is no secret that there is a wider discussion on the introduction of codecision for agricultural matters. This is an important issue and it is a discussion that I have clearly indicated that I welcome. But it is an issue that should be dealt with in a horizontal manner, at the proper level and in the proper context. I do not believe that it serves anyone to take an approach on a case-by-case basis. Therefore I cannot accept a change to the legal basis for the new regulation on organic farming as you have proposed.
Finally, you propose that Member States may maintain or introduce stricter national rules. That is not acceptable to me. The very purpose of this regulation is to bring about a solid harmonisation at a strict enough level, with a flexibility mechanism for exceptions. By harmonising the rules at a fairly high level, with flexibility, I think we are reaching the same end, but with a reduced risk of unequal treatment of operators in similar conditions. I am convinced that this is a way to foster a thriving internal market for organic production.
I am sorry to have spoken at such length, but it is a very important issue that I wanted to address in detail.
Commissioner, the Commission is free to speak for as long as it likes and to say as much as is necessary.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, as you know, the circumstances of organic farming are somewhat paradoxical today. On the one hand, there is growing demand for it because it is a method of farming that creates jobs, protects the environment, biodiversity and, ultimately, everyone's health. On the other hand, organic farming still accounts for only slightly more than 1% of European agricultural production and slightly more than 3% of usable agricultural area - in other words, little. I believe that it is our responsibility to help develop organic farming within the European Union.
This is perhaps only a small issue in terms of quantity, but a huge issue in political and symbolic terms because organic farming is also a kind of breakthrough, in that it refocuses the common agricultural policy on a far more sustainable form of farming, which is what is required.
Throughout 2006, we worked on the basis of a Commission proposal that has caused a great deal of concern and given rise to many protests, and a certain hastiness, too, since we were initially asked to give our verdict in two months on a proposal that had not really been developed thoroughly. However, I readily admit that the work has been constructive and that the discussions have taken place regularly, with both the Commission and the Council, to improve the initial proposal. Through all these exchanges, all these discussions and comings and goings, what did this Parliament's Committee on Agriculture and Rural Development ultimately hope to do? You have pointed out the key elements.
Firstly, it hoped to extend the scope of this regulation to non-food products such as textiles and cosmetics, but also, and above all, to mass catering, because mass catering is an extraordinary lever for developing organic farming in our countries. We would be quite wrong not to use it. That is also why we want a dual legal basis - Articles 37 and 95 - which relate to both the internal market and consumption. It would seem that you have nothing but praise for our work, for our contribution and, thus, for the fact that the European Parliament has become far more involved - not to mention codecision, in general, for farming, because that is another debate that we have yet to hold.
It therefore seems to me that, if we want to pursue this work, if we want MEPs really to have the right to inspect these famous decrees that are going to play a vital role in the application of this regulation, you should accept this dual legal basis, and we will pursue this debate.
Secondly, as you pointed out, we have requested - from what was a vague text - far more precise definitions of what is meant by inspection, certification, products authorised or unauthorised in organic farming practices, the link to the soil, animal conditions, and so on. Next, you raised the very sensitive point of the lack of genetically modified organisms in organic farming. There must be a total absence of these organisms, just as there must be a total absence of pesticides and synthetic chemicals.
On the subject of genetically modified organisms, we are absolutely set on confirming to consumers that organic farming does not contain any GMOs, from seed to distribution. The current threshold of 0.9%, which is a labelling exemption threshold, causes confusion. Therefore, in our opinion, we need to return to this issue so that we opt for the detection threshold for both conventional crops and organic farming and also so that, no matter what happens, we take all the measures necessary to prevent any contamination, even adventitious, of biological crops by GMOs.
You say that it is not possible to accept the stricter measures that the Member States might take. Well, in our opinion, the specifications of both private and public authorities, which already exist and with which consumers are well acquainted, should be able to stay. In any case, this is what we want, and, if there is any flexibility, harmonisation must be upwards, not downwards, the latter being something that we fear.
You have given us a number of answers. I believe that this debate will continue, no doubt beyond tomorrow's vote.
Finally, I should like to conclude by saying that this regulation is not the be-all and end-all, either, and that it is not going to settle all of the issues concerning organic farming. Within the context of the common agricultural policy, we also need far greater support for organic farming than we have at present.
draftsman for the Committee on the Environment, Public Health and Food Safety. - (IT) Mr President, ladies and gentlemen, the work done within my committee, for which I was the draftsman, was very careful, and the result was adopted unanimously in committee.
The Committee on the Environment, Public Health and Food Safety is obviously deeply concerned with protecting the environment but in this specific case we have focused on how the environment can also be protected through the laws of the market. I say this because the key point of the opinion I have presented is precisely this: for those producing, selling or buying organic food it must be clear with the utmost certainty and without any room for error that this food is in fact organic and not, for instance, contaminated by GMOs. I think that it is vital for us to have this 'zero threshold' of contamination immediately; it cannot be postponed to later measures. Anyone selling a product - for example, a luxury automobile - cannot tolerate the product containing a single bolt not belonging to that automobile.
That is, therefore, the key point of the recommendation made by my committee, which we would like to see included clearly in the final text.
Mr President, Commissioner, ladies and gentlemen, I should like to thank Mrs Beer very much for her very committed report. Organic farming is of great interest to the public; its manifestations are very diverse and its significance varies greatly across the Member States. Consequently this is a controversial and emotive issue to debate. In this context, genetically modified organisms always constitute a major problem in organic farming. That is why I support the limit value of 0.0% for organic farming, because what we identify as GM-free must also be GM-free. Coexistence and liability are fundamental issues here, issues that also still need to be resolved, Commissioner, and I know that you are on our side in this respect.
The future of organic farming lies above all in the hands of consumers. They decide whether they are prepared to pay more for food that is natural and GM-free. The increase in sales of organic products in recent years clearly confirms that the public values this quality. But it is precisely in this respect that it is important for the purchaser to know where the food comes from. We have to ensure that the European organic labels are only used for products from the Member States that meet these criteria. The future use of logos, the intention to label products more precisely and the related possibility of tracing are measures that I very much welcome, because they will also enable more effective checks to be carried out. We need to ensure that equal account is taken of the interests of producers and consumers. Joint, coordinated measures will bring additional gains both for European farming and for consumers, while still safeguarding subsidiarity. The 197 amendments that have been tabled prove, however, that we are actually not yet able to vote on the report at the present time. I therefore support the rapporteur on Amendments 37 and 39.
(The President cut off the speaker)
on behalf of the PSE Group. - (ES) The organic production sector is asking us for - or rather demanding of us - clear and simple legislation that responds to the needs of a market that is clearly growing.
Europeans are consuming increasing quantities of organic products and we must establish an appropriate framework as soon as possible in order to meet those needs, protecting the interests not just of consumers but also, at the same time, the interests of the sector and environmental interests in general.
With a view to achieving that objective, the report that we are currently debating and which has been facing difficulties since its negotiation, is a good starting document. I would like to take this opportunity to congratulate the rapporteur, Mrs Aubert, on the great work she has been doing. I say that I believe this to be a good report because, for example, it takes account of the specific characteristics of the different European regions, it better stipulates the competences of each of the authorities and bodies involved in the control of organic products and it establishes a single obligatory logo, which is also something that I have insisted on during the negotiation in committee.
In this same vein, I also believe that it stipulates that, in order to be marketed as organic in the European Union, products from third countries must conform to rules equivalent to the European legislation.
In conclusion, I believe that the report is intended to promote organic production and consumption, seeking to consolidate this growing sector as the élite sector of our agriculture, since organic agriculture is destined to be characterised by its higher quality products.
Having said that, I believe that another debate is now opening up which until recently we had not taken into account: the possibility is being proposed of the European Parliament acquiring more of a say in decision making, taking a step further by means of the codecision procedure, calling for a twin legal basis for this Regulation.
I would like to make it clear that, as passionate Europeans, we are always in favour of greater decision-making powers for this Parliament, which is the European Union's highest democratic expression. We will therefore vote accordingly tomorrow.
Nevertheless, I would also like to stress that this Regulation is a social demand both from the sector and from consumers, and therefore the subsequent steps that we must decide upon after tomorrow must not be delayed much longer, but rather, for the sake of the legal certainty of producers and the confidence of consumers, we must continue to work quickly in order that we may have a Regulation that the European sector has been calling for for a long time and which distinguishes this clearly organic agriculture, for the sake of consumer safety.
on behalf of the ALDE Group. - (FI) Mr President, I would like to thank the rapporteur, Marie-Hélène Aubert, for an excellent report. Organic production is one sector of agricultural production. Its importance in the future will probably be marked, because consumers are paying more attention to the quality of food rather than to its price. Organic production is a way to improve the quality, taste and preservability of produce, thus creating added value on farms and boosting their profitability. Organic production, however, is a difficult agricultural sector, which calls for earnest devotion to farm management. Even tiny mistakes are hard to put right, as there are no opportunities for conventional production.
The EU's agricultural policy is generally characterised by the complexity of rules and bureaucracy. With organic production there may be fears of an even greater burden. The farmer has to be extremely familiar with both EU and national legislation. The proposal for a regulation before us will mean more laws. In itself, the aim is sound, as it is consumer confidence that one is trying to safeguard, but if there are too many laws it may well lead to a slow down in the increase in organic farming and many farmers will simply give up. This would result in harm being done to the sector as a whole.
Mt President, agriculture and the food industry together form a huge sector of European production. There is room within it for different methods and trends. Organic production may offer very tempting opportunities, especially in the regions with the harshest natural conditions. Hopefully, this regulation will strengthen our continent's food economy and boost its success in global competition.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, as an Italian, I would like to mention that worldwide Italy is the fourth-ranked producer of organic products, while in the European Union it is in first place. We therefore endorse the changes made by this report to the regulation: the changes regarding its scope, flexibility for the Member States, checks and the free movement of organic products within the European Union.
With regard to labelling, on the other hand, we believe that there must be an absolute guarantee that products are organic and that therefore there must be no accidental contamination by GMOs at any stage of the production process. The regulations in force allow a threshold of accidental contamination by GMOs of 0.9% for organic products, which unfortunately is equal to that laid down for conventional agricultural products.
To conclude, in order to avoid a collapse in consumption as a result of a crisis in trust concerning foods chosen and purchased precisely because of their characteristics and their natural methods of production, it is necessary to lay down a threshold of accidental contamination by GMOs for organic products.
(The President cut off the speaker)
Mr President, Commissioner, the rapporteur has tabled a good report and Parliament must insist that the Commission and the Council do actually use this good report. In other words we need codecision, particularly as all of the new substance of this regulation is related to the internal market. The agricultural issues were of course already legislated on previously and could essentially be imported into the new regulation. That is one reason for the dual legal base; the other, as you rightly established, is that many of the details should be resolved in the implementing provisions. Parliament, just like the Council, must reserve the right to be consulted on these implementing provisions. As you are aware, we now have a ruling. If we had the constitution this issue would be resolved anyway. In the coming months we will have to fight this out.
On the issue of GMOs, I am pleased that you have established that 0.9% is not a contamination threshold. It is a labelling threshold; there is no right to contaminate. Our group is concerned, however, that the technical means that we have at our disposal to prevent contamination are not being fully utilised and that as a result the 0.9%-threshold is being set too high. We would like it to be lowered, because we say that for organic products any contamination must be completely ruled out. I hope that you understand this and will take the necessary measures.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I believe that the provision under examination can be significantly improved by Parliament during tomorrow's vote in the Chamber. In fact, a provision such as this one, which lays down a threshold of contamination of 0.9% for organic products, namely a threshold equal to that for conventional products, is of no help either to organic producers or, particularly, to consumers.
Even the figures provided to us by the Commissioner show that this is a provision that could cause significant damage to the organic sector. In fact, laying down the same threshold for conventional products and for organic products would create confusion for consumers, who might no longer choose organic products, and this would also be detrimental for the agricultural production system, which in recent years has grown considerably in this sector.
I therefore believe that Parliament should return to the zero tolerance threshold in order to make these products even more attractive, ensuring that they are consumed in increasing quantities and providing ever more protection for consumers. An organic product where a 0.9% threshold is allowed makes no sense and, equally, consumers would see no point in buying and spending more money on a product which no longer gives them the necessary guarantees and is not free of pollutants.
on behalf of the ITS Group. - (IT) Mr President, ladies and gentlemen, I reject the attempt to remove a clear indication of the country of origin from product labelling, in favour of an EU label that would solely serve to hamper traceability. The Commission is trying, in its usual manner, to standardise rather than to harmonise. Organic products enjoy advantageous market positions in terms of advertising, thanks to the 'organic' label, and respectable turnover as compared with other products, despite the greater retail costs.
Until now the labels used have given satisfactory results in terms of differentiation of supply and demand. This would be compromised if a common EU label were to undermine consumer awareness. The regulation ought to offer a guarantee of independence to certification bodies, particularly with regard to relations with operators from non-EU countries.
We need an accreditation system based on strict, transparent rules, but this is what the Commission does not want. To conclude, the idea of imposing an EU organic logo on products from non-EU countries, without the indispensable indication of the products' regional and national origin, should most definitely be rejected.
(EL) Mr President, Community legislation on organic products has been applied in the European Union for over 15 years with a fair degree of success, one might say, to judge from the results. Of course, they could be even better because, if in the Europe of the 25 1.4% of all agricultural holdings are organic and account for 3.6% of farmland, this means that there is a considerable margin for further development.
How can we persuade consumers to opt for organic products and spend more on food, so that the resultant increase in demand encourages more farmers to work in this sector? Obviously through constant and strict quality control, by ensuring they are free from genetically modified organisms and, most importantly, through proper labelling, which will strengthen consumer confidence. We should highlight here the very important issue which usually shakes consumer confidence, by which I mean imports of allegedly organic products from third countries. We must be strict on imported organic products. Only if they have been produced using production methods similar to Community methods should they be entitled to be labelled as 'organic', because we all know that the cost of producing organic products in third countries is usually lower. If organic production rules are circumvented, then these imported products would not be organic - meaning that we would be deceiving consumers - and would be competing with European farmers who comply with all the terms and conditions.
. - (FR) Mr President, Commissioner, ladies and gentlemen, I should like to begin by expressing my satisfaction. This report on organic production and labelling of organic products has finally arrived for debate in plenary at an important time, since the vote in the Committee on Agriculture and Rural Development, on 27 February, coincided with a demonstration by agrobiologists, who were rightly complaining about the new specifications for organic farming, which aimed and still aim at allowing 0.9% of contamination, which is the level allowed in conventional farming.
This report, which is the result of the unrelenting efforts of Mrs Aubert, to whom I pay tribute, is therefore terribly important for the entire sector and provides Parliament with a unique opportunity to distance itself from the Council and the Commission. It is truly vital, particularly now, to send out a strong signal with the aim of protecting organic farming.
To this end, I, on behalf of the Socialist Group in the European Parliament, have tabled Amendment 170, worded as follows: 'the Member States shall provide themselves with an appropriate legislative framework, based on the precautionary principle and on the 'polluter pays' principle, in order to exclude any risk of organic products being contaminated by GMOs. It shall be incumbent on operators to take every precautionary measure necessary to exclude any risk of adventitious or technically unavoidable contamination by GMOs. The presence of GMOs in organic products shall be limited exclusively to unforeseen and technically unavoidable volumes up to a maximum value of 0.1%.
In short, just as it is crucial not to change the very essence of organic production by allowing overly high levels of adventitious contamination, it is important to keep a minimum rate that is acceptable and accepted by the sector, so as not to penalise adventitiously contaminated organic farmers, who would see their production totally devalued if a zero tolerance policy were applied.
Furthermore, we support the use of natural nitrogen mineral fertiliser, as well as any other natural mineral fertiliser, and therefore propose, via Amendments 168 and 169, to delete the passage in Article 8(1)(d) that aims at prohibiting the use of nitrogen mineral fertiliser.
Finally, I fully support Parliament's Committee on Legal Affairs' decision to apply the dual legal basis - Articles 37 and 95 of the Treaty - because there are two advantages to referring to the competence of the internal market, too. Firstly, this report, voted for in the Committee on Agriculture and Rural Affairs, would be extended to the entire mass catering sector - caterers, institutional catering, canteens, restaurants - and to some products such as food supplements. Secondly, as a result of the competence of the internal market, we would shift from a consultation procedure to a codecision procedure, which would give us the crucial right to inspect the drafting of this regulation, which will directly affect the quality of Europeans' diet.
- (PL) Despite the widespread interest in organic farming, both among consumers and among producers and the media, the sector's development continues to be slow. What are the reasons, and what can be done to increase the consumption, and therefore also the production, of organic food?
In my opinion, the most important thing is to ensure stable conditions for development, and the support that goes with it. This includes appropriate certification, labelling and monitoring, including the monitoring of imports from third countries. In other words, we need good legislation.
The small scale of the organic sector makes the distribution of organic products excessively expensive, which therefore makes it not as attractive to major retailers. It would therefore be a positive step if external subsidies were to be given to this part of the organic food production chain, and if farmers involved in producing this kind of food were to be organised.
It would also be good for the importance of organic farming to be stressed more within the field of education and for the sector to be better promoted.
(FR) Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mrs Aubert on the excellent work she has done since the start of the mandate, firstly on the European action plan for organic food and farming and then on this proposal for a regulation. The task was not easy because the proposal undermined the strong and credible identity of organic farming.
We can be satisfied with the progress made within the Committee on Agriculture and Rural Development on several points: a stricter definition of the use of phytopharmaceutical products, veterinary treatments and national derogations; increased monitoring at the certification stage, including monitoring of imported products; and an extension of the scope of the regulation and the consolidation of regulatory committees. I also support the dual legal basis, which will move us on to codecision.
However, I remain very worried about the issue of GMOs being present, even adventitiously, in organic products. Indeed, the regulation states that a product cannot be labelled 'organic farming product' if it contains GMOs, but it does nonetheless accept an adventitious contamination threshold of 0.9% of GMOs, which is inadmissible.
That is why I would ask you to endorse Amendments 170 and 171, tabled by the Socialist Group in the European Parliament, which request that the presence of GMOs in organic products be limited exclusively and that the term not be used.
(HU) We must ensure that environmentally-aware consumers who are concerned about and anxious to protect their health are able to use products that are free of chemicals or of contamination by genetically modified organisms. We must, therefore, clearly indicate if a product has its origin in organic production. We must guarantee that products bearing the European Union's organic indicator have been prepared 100% in accordance with the basic principles of organic production.
In this area we cannot make any concession, just as we cannot with regard to consumer information. We must also ensure that it is possible, when using public information services, for people to decide whether to choose organic foods. This is not only a question of consumer protection but has great significance from the perspective of agrarian strategy and market protection as well.
A well formulated, universally recognised European standard and corresponding certification, along with harmonised European labelling, will strengthen consumer confidence, increase demand and guarantee the producers' livelihood. Because of the different circumstances and traditions among the various Member States, however, we need to make sure that it is possible for them to regulate the matter even more strictly.
Member of the Commission. Mr President, first of all I have enjoyed the dedicated discussion we have had on this very important topic. I also appreciate your support for the main thrust of these ideas. On some of the more difficult points, I hope that I have been able to explain that we can, to a certain extent, accommodate many of your ideas.
I would like to make some comments on three different issues. Firstly, on labelling. It is important to realise that when the European Union's logo is used, an indication of the place where the raw materials were farmed is compulsory. This is also the case for imported products and it must be crystal clear that they have to comply with the same rules as domestic production.
The issue of co-existence was raised. It is very important that Member States make their own decision nationally to legislate on the rules for co-existence and the rules for liability. Once these GM products are in a Member State, then there must be rules on distances and cleaning machinery when going from one field to another. The decision has to be taken in the individual Member States, owing to the differences between production in northern and southern Europe. I can only encourage Member States to put in place this legislation.
On the threshold mentioned seemingly by all of you, it is necessary to underline that the Commission proposal does not change the current rules regarding the unavoidable presence of GMOs. However, it does clarify the organic operator's responsibility for avoiding the presence of GMOs.
Again, the important thing is that the use of GMOs and their derivatives is and was strictly banned in organic production, so they must be kept completely out of all organic production. We are also making the rules on the tests on each and every batch of organic products sold less restrictive than at present.
On mass catering, also an issue raised by many of you, it is today possible, and will be in future, for mass catering companies to produce goods, under national legislation, which they can label as organic. This is crucial. We could not accept an EU ruling or legislation on this issue.
I can accept amendments 20, 31, 35, 56, 71, 75, 99, 101 and 120. Furthermore, as I mentioned previously, 68 of the amendments are acceptable partially or in principle. I cannot accept the other amendments in the light of the discussions that we have had and I refer specifically here to the amendment proposing a double legal basis. However, the fact that 77 of your amendments are either totally or partially accepted clearly indicates that we have more common ground on this issue than you might think at first glance.
Thank you for a passionate debate.
Thank you, Commissioner. That concludes the debate.
The vote will be tomorrow at 11.00.
Written statements (Rule 142)
, in writing. - Some things are black and white. Organic and genetic modification are opposites.
A food cannot be called organic if it is genetically modified.
To pretend GM food contaminant can be labelled organic is so ludicrous that we have to ask why this possibility is allowed for in this directive.
Is it because the Commission knows that co-existence will not work? If we carry on with the Commission's GM coexistence policy, organic farms will inevitably be contaminated. Is it because the Commission realises that if GM agriculture goes ahead it will destroy organic farming unless we redefine 'organic'? This would be a gross injustice and deception of organic farmers, sellers and consumers.
Therefore I would like to ask colleagues to support amendments 166/167, 170/171, 175 and 194, and to oppose the inclusion of any genetic contamination threshold, which means to oppose the AGRI Committee's amendment 41 and any others with this effect.